﻿Allow me first to congratulate Mr. Shihabi on his election to the presidency of this forty-sixth session of the General Assembly and to join preceding speakers, to wish him every success in conducting this session of the United Nations General Assembly. We realise how difficult a task it is but we have confidence in his experience and diplomatic skills and his personal commitment and wise judgement will certainly help him lead this session successfully. I would like to extend my congratulations also to those others who were elected at this Assembly. We are certain that their valuable support will ensure success in the work that we are going to be doing here. Allow mew, therefore, to convey to Mr. 8hihabi, on behalf of the Government of the People's Republic of Angola and on my own behalf, the total confidence we have in his presidency and to pledge the total support and cooperation of our delegation.
It is also a great honour for me to congratulate the Secretary-General, Mr. Javier Peres de Cuellar, for his enlightened leadership of this Organisation in the course of his two terms of office. In fact, it is with a sense of pride and achievement that we have witnessed during this time the settlement of some of the most serious conflicts that seemed to be going to last indefinitely. I am referring specifically to the colonial situation that prevailed in Zimbabwe and in Namibia until recently, to the Iran-Iraq conflict and to the efforts undertaken to solve the Sahraoni question, among others. In fact, the Secretary-General's determination and personal commitment contributed a great deal to their settlement, thus allowing for the restoration of justice, peace and security to those territories
May I also extend my warmest congratulations to the newest Members of the Organisation, the Baltic States of Latvia, Estonia and Lithuania, Micronesia and the two brotherly countries of North Korea and South Korea.
The forty-sixth session of the General Assembly is taking place at a time of extreme importance for the history of mankind, as the world situation is evolving towards detente in international relations - this is in spite of the considerable difficulties that remain to be overcome, most of which arise from the obstinate attitude of certain segments of society who are reluctant to accept the positive steps that have been made in order to establish a sound climate of  understanding among people on this planet, conducive to the kind of relations that reflect the lofty aspirations of peace, freedom, justice and social welfare.
We believe, however, that common sense will motivate people to re-examine their obsolete positions, if they find themselves unable to adjust to the relentless and irreversible progress made in contemporary history.
As a matter of fact, the detente that characterises international relations today was an important factor in the major steps made towards the settlement of the main problems afflicting the world community, thanks to the efforts undertaken in recent years that allowed the cold war to give way to dialogue and the use of force to be replaced by the peaceful settlement of conflicts.
The recent signing of the START Treaty between he United States of America and the Soviet Union after talks lasting for nine years is clear evidence that through negotiation people can in fact arrive at an understanding, remove obstacles and eliminate impending threats that may be catastrophic to the future of humankind - all without resorting to force.
However, in order to reach such an understanding it is imperative that foreign interests do not prevail over the interests of a nation and its people. He firmly believe that strict compliance with this principle would enable the warring parties to reflect on their differences and to arrive at a settlement, thus avoiding military confrontation and the inevitable catastrophic consequences, as was the case in the recent Persian Gulf war where thousands of innocent civilians fell victim to massacre.
For that reason my Government heartily applauds this gesture of mutual understanding and trust by the two super-Powers, a significant step toward on the road before us, which is still a long one, and urges both of them, as well as all the armament-producing countries, to continue to implement the necessary measures so that in the near future we can arrive at general and complete disarmament on the planet. This is the ultimate aspiration of the whole of mankind, which yearns for unrestricted freedom, peace and tranquillity.
The Angolan Government attaches great importance to the positive political developments in southern Africa. In Angola, with the signing of the peace agreements between the Government and UMITA, on 31 May 1991, in Bicesse, Portugal, the peace process in the sub-Saharan region of Africa continued its course.
For the Angolan people the coming of peace as a result of the above-mentioned agreement constitutes undoubtedly one of the most remarkable events in contemporary history since 1961 and the beginning of the struggle for national liberation against colonialism followed by our country's accession to independence in 1975 and the ensuing foreign aggression and internal conflict it endured.
The revision of our constitutional law, affected even before the signing of the peace agreements, as well as the adoption of new legislation consistent with the revised Constitution, created conditions conducive to the setting up of mechanisms that will facilitate the scheduled multi-party elections and the establishment of the rule of law in Angola. This will open the doors to broader prospects for the full exercise of democracy in the new society to whose creation all national forces, political and other, will contribute.
This achievement of the Angolan people will inevitably have a positive impact on the entire subregion, as it will give a new dynamic dimension to the economic activities of all the members of the Southern Africa Development Coordination Conference. We believe that this success will create an environment of greater openness and trust in our relations with other countries and entities that want to do business with us.
The Angolan people and Government are open to all initiatives that might contribute further to what has already been achieved in our country and promote greater development. It is essential, however, that this optimistic and irreversible journey that the Angolan people are ready to undertake, voluntarily and on their own initiative, not be thwarted or disrupted in any way by alien forces, either inside or outside the country.
I should like to take this opportunity to express once again the appreciation and gratitude of the Angolan people and the Angolan Government to the Portuguese Government for its dedicated commitment and for its mediation efforts to find a solution to the Angolan conflict. These culminated in the signing of the agreement that restored tranquillity to my country.
I extend my acknowledgments to the Governments of the United States of America and of the Soviet Union, as well as to the United Nations Secretary-General, whose representatives played an invaluable role as observers at the talks.
Finally, the Angolan and Cuban Governments should be given credit for the major role they played in the peace process. Angola and Cuba adhered strictly to their commitment to the withdrawal of Cuban troops from Angolan territory. This process was completed by 15 July 1991 - ahead of the schedule that had been agreed upon - as a gesture of good will on the part of the two Governments.
In addition to the peace process in Angola, which I have just described as a very important historical event, another event constituted a landmark for the southern region of Africa. I refer to the abolition by the South African Government of the last set of laws that upheld and sustained the apartheid system. However, the acts of violence that constantly occur in South African townships create a climate of instability that is an aberrant contradiction of the climate of hope created with the abolition of the apartheid laws. It is therefore crucial that the South African Government adopt the appropriate measures to put an end to this situation.
In spite of the repeal of the apartheid laws, not all questions related to the continued existence of this political regime have been resolved. For example, there is the question of the release of all political prisoners, and the established authorities continue to make mass, arbitrary arrests. This situation is in every way similar to that prevailing under the old regime. It is imperative that there should be created a constituent assembly including all patriotic representative groups in South Africa. This assembly would draft the new constitution. An interim government must be formed to administer the country during the transition period, until free and fair elections are held on a basis of one man, one vote.
For all those reasons, my Government considers as premature the total lifting of sanctions against South Africa favoured by some Governments.
I should like to comment now on the situation in Mozambique. The efforts made by the Government of that country to achieve peace have been constantly frustrated by foreign interference, which hurts the legitimate interests of the Mozambican people. The Angolan people pledge solidarity with the brotherly people of Mozambique, and my Government encourages the Mozambican Government to persevere in its peace efforts by holding direct negotiations with RENAMO, and urges the international community to refrain from any action that might slow down the negotiations or misrepresent their results.
On the other hand, one sovereignty issue in southern Africa remains to be resolved. I refer to the Walvis Bay Port Territory, which has been recognised in various General Assembly and Security Council resolutions as an integral part of Namibia.
The People's Republic of Angola has been following closely the political developments in different parts of the globe.
Indonesia's illegal occupation of the Territory of East Timor persists, in violation of internationally accepted rules and principles of international law, and in disregard of the rights and legitimate interests of the Timorese people. The Angolan people and Government pledge their solidarity with the people of East Timor in their just struggle for national independence. We are in favour of talks between Portugal, as the administrating Power overseeing the Territory, and Indonesia, without excluding the physical presence of representatives of East Timor as a direct and concerned party, so that a fair and comprehensive solution may be found - a solution that takes into account, above all, the legitimate interests and rights of the Maubere people.
In the Middle East, the prospects for a speedy solution of the Arab-Israeli conflict are discouraging. In our view, the Jewish settlements in occupied Arab territories tend to worsen the conflict rather than contributing in any way to its solution.
In the Angolan Government's view, it is crucial that an International conference on the Middle East be urgently convened to bring together all parties involved, including the Palestine Liberation Organisation - an honourable representative of the Palestinian people, which has been fighting for decades for the right to self-determination.
We cannot fail to refer, however briefly, to the more effervescent political situations in other regions today.
As regards Africa, we reaffirm the right of the peoples in this region to decide their future freely, without foreign interference in the shape of the formation of, or support for, insurgent armed groups, through direct military intervention, or by any other means.
In Latin America, interventionist policies, aggression, economic embargoes and interference in the internal affairs and against the interests of another State continue to be a strong threat to the sovereignty of nations in the region, as well as to peace and international security. Such conduct is increasingly in sharp contrast to the growing tendency to seek peaceful solutions to conflicts. 
The People's Republic of Angola welcomes all initiatives towards the reunification of Korea and the withdrawal of foreign troops from the Korean peninsula. Proposals for the reunification of Korea must be considered positively, as they can be of great significance for the Korean people and for the peninsula as a whole.
The Angolan Government cannot remain indifferent to world economic problems. This is especially so in view of Angola's position in Africa, which is one of the most impoverished regions of the world. In the early 1980s Angola joined other nations in their firm commitment to improve the world economic environment, and, together, help to overcome hunger, poverty, malnutrition and disease epidemics and eliminate illiteracy, and to solve problems inherent in underdevelopment, in order that people might be offered a more dignified life.
But as we look at the world economic situation today we realise that, in spite of the efforts undertaken by the international community, it has not been possible so far to solve the problems that affect mainly the developing countries. This was the conclusion drawn at the eighth special session of the General Assembly, held last year, which was devoted to international economic cooperation, and particularly to the re-examination of economic growth and development. 
In fact, instead of batter balance between the development of the richer countries and that of poorer countries, we are seeing a growing tendency towards polarisation. One example would be that in International trade relations protectionist policies are still being used by the developed countries. The price of raw material exports is constantly declining, and trade conditions continue to deteriorate, undermining efforts by the developing countries to restructure their economies.
Another factor that constitutes a major obstacle to the economic and social development of developing countries is their foreign debt. We believe that developing countries, which are the debtors, and the developed countries, which are the creditors, should make use of the available mechanisms and take measures to put an end to the wasting of resources that we see in the developing countries. This point was recently acknowledged at a ministerial-level meeting of non-aligned countries in Accra.
Me are, nevertheless, convinced that, if the strategy for international development for the Fourth United Nations Decade for Development, adopted at the forty-fifth session of the General Assembly, is implemented, many problems will be more easily solved.
As we have already mentioned, Africa is the most impoverished continent on cur planet, in spite of the vast natural resources with which it is endowed. In fact the constant deterioration of the economic situation in most African countries, caused by losses in export revenues, either because of the staggering costs of imports or because of their serious foreign debt, which has reached more than $270 billion, is a reason for our Governments to feel concerned, because it constitutes a new factor conducive to political and social instability.
A few days ago the United Nations evaluated its Programme of Action for African Economic Recovery and Development, which was adopted approximately five years ago. As we can see, the results are not very encouraging. The international community should give more support towards the effective implementation of this Programme, because otherwise the African countries will not be able to deal with the crisis that is eroding the continent. The situation is further worsened by the significant changes that have taken place in political and economic relations, with particular relevance to the developments in Eastern Europe.
As regards the economic situation in southern Africa, we are hopeful that the ending of the war in Angola and Mozambique and the complete abolition of apartheid in South Africa will open new and broad prospects for economic development for the benefit of countries in the subregion, through the Southern African Development Coordination Conference (SADCC). Taking this objective into account, its member countries are relying increasingly on the support of the international community; this support can be an invaluable contribution to the solution of social problems afflicting the people in the subregion.
In December 1989 the United Nations adopted resolution 44/168, on international assistance for the economic recovery of Angola. For the reasons stated at the time, it has not yet been possible to implement it effectively. We believe, however, that, given the present conditions in our country, it is now possible to implement it more expeditiously. We believe that the donor countries, which have been somewhat apprehensive in the past, can now be reassured. 

We should like once again to thank the Member States that in one way or another have helped us, and we appeal to them to maintain a firm commitment to the continuance o£ assistance to the People's Republic of Angola.
